Pleading and practice; motion to dismiss; clarification of petition. — On July 3, 1980 the court entered the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
Plaintiffs in this case, pro se, allege the actions of the Government have somehow caused their land to be flooded. As best the court can determine, plaintiffs contend the Government has harmed them by lending money to an unspecified power company or association which is in turn supplying electricity to an individual who wrongfully runs an electric water pump flooding plaintiffs’ property. Other allegations of misconduct by a "Federal Land Bank” are included in plaintiffs’ petition. The Government has moved to dismiss the petition on the ground it states a cause of action in tort, beyond this court’s jurisdiction.
Plaintiffs petition requires further clarification before it can be ruled on by this court. Defendant chose not to file any affidavits refuting plaintiffs’ allegations, indeed, it did not even file an answer in which it may have responded more specifically to the complaint’s contentions. The Government’s response has been simply to file a motion to dismiss, perhaps not appreciating that in the context of defendant’s motion to dismiss we accept the facts as alleged by plaintiff to be true. See Featheringill v. United States, 217 Ct. Cl. 24 (1978); New York Shipbuilding Corp. v. United States, 180 Ct. Cl. 446, 451, 385 F.2d 427, 430 (1967). On the record before us, we cannot confidently say that plaintiffs have no cause of action against the United States. Yet plaintiffs have failed to provide in their complaint sufficient information to enable defendant to prepare an adequate response. Rule 38(e); Wright v. United States, 221 *736Ct. Cl. 913 (1979). In view of the foregoing, plaintiffs are ordered to file an amended petition within sixty days providing further specification of the nature of their claims against the Government. The amended petition shall include, inter alia:
1. The name, location, and description of the organization ("R.E.A.”) allegedly supplying electricity to the individual allegedly flooding plaintiffs’ land. Furthermore, a more complete statement detailing the conditions under which electricity is supplied to customers, with citation to any pertinent federal and state statutes or regulations.
2. A description of the relationship between the federal Government and the above described organization, including any loans or grants provided by the Government and a statement of the provisions of any loan or grant agreement.
3. The names of any Government personnel contacted by plaintiffs, their positions, a statement of the representations they made to plaintiffs, and the dates when any such representations were made. Copies of correspondence shall be included, as appropriate.
4. Further specification of plaintiffs’ claim against the "Federal Land Bank,” particularly including the amount of money allegedly withheld and the dates when any allegedly wrongful conduct occurred.
5. Any other facts, information or citations of law considered necessary or relevant.
This information shall be supported by reference to specific names, dates, statutory citations, agreements, contracts or regulations as appropriate. Copies of important supporting documentation must be supplied with plaintiffs’ amended petition. The advice of counsel would undoubtedly be useful in helping plaintiffs revise their petition and in assessing the merits of any potential action against the Government.
Defendant’s motion to dismiss shall be suspended for the sixty days given to plaintiffs to amend their petition. In the event plaintiffs fail to file an amended petition within the sixty days granted, the motion to dismiss shall be granted by the clerk without further action by this court. If, however, plaintiffs file an amended petition as called for by *737this order, defendant may renew its motion to dismiss, in its discretion.
Accordingly, it is therefore ordered, upon the parties’ submissions and without oral argument, that defendant’s motion to dismiss is suspended for sixty days. Plaintiffs are directed to file an amended petition, as described herein, within sixty days. If plaintiffs fail to file an amended petition within the sixty days granted, the clerk of the court shall grant defendant’s motion and plaintiffs’ petition shall be dismissed.